Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions Financial Highlights, Independent Registered Public Accounting Firm, Disclosure of Portfolio Holdings, and Shareholder Reports and to the use of our report on Nicholas II, Inc. dated November 20, 2007 which is incorporated by reference in this Registration Statement (Form N-1A) of Nicholas II, Inc. filed with the Securities and Exchange Commission in this
